Citation Nr: 1759168	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-35 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island (RO).  


THE ISSUE


Entitlement to service connection for right patellar defect, bipartite patella vs. old fracture (now claimed as stress fracture of the right patella).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel





INTRODUCTION


The Veteran served on active duty in the U.S. Air Force from February 1997 to March 1997.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This case was remanded in March 2015 for a VA examination.  On remand a VA examination was performed and a supplemental statement of the case was issued.  
For the reasons expressed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that a remand is warranted for an addendum opinion, as the December 2015 opinion is inadequate.  

Specifically, the Veteran was afforded a VA Compensation and Pension (C&P) examination in December 2015.  In the C&P examination report, the examiner stated that the Veteran has a "right patellar-bipartite patella."  However, in the C&P Examination for Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ) dated the same date, the examiner indicated that the Veteran had degenerative arthritis of the right knee and checked "other" condition, but did not specify the other condition.  Furthermore, the examiner did not provide an opinion regarding whether degenerative arthritis of the right knee was incurred in or aggravated during the Veteran's period of active service.  Based on the examiner's findings, the Board is unable to ascertain all of the Veteran's current right knee disabilities.

Additionally, in the C&P examination report, the examiner stated that the Veteran had "less than likely not a superimposed disease or injury in service that resulted in additional disability."  However, it is unclear whether the examiner considered all of the Veteran's diagnoses listed in the DBQ examination report including degenerative arthritis.   

The examiner's conclusions are inconsistent, and the VA examiner failed to provide an explanation for why there are two different diagnoses, where the reports only address one of the Veteran's diagnosed disabilities.  "When the only medical nexus evidence is rejected because the report is confusing or appears incomplete, it may be sent back for clarification or a new report may be obtained."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given that the examiner did not reconcile the conflict between the two diagnoses, an addendum opinion is warranted to reconcile the conflicting or inconsistent findings.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA and private treatment records since December 2015 and associate records obtained with the claims file.

2. After completing the foregoing development, forward the entire claims file (including this Remand decision) to the VA examiner from December 2015 for an addendum opinion, or if the examiner is unavailable another suitably qualified clinician.  If the examiner(s) determines that an opinion(s) may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination(s).  Any clinically indicated testing and/or consultations should be performed. 

After reviewing the entire claims file, the examiner should first clarify the Veteran's current right knee disorder(s) and determine the nature of all of the Veteran's right knee disability(s).  The examiner is requested to address the following:

(a) Is it "at least likely as not (50 percent probability or greater)" the Veteran's current right knee disability(s) had its onset in or is otherwise related to the Veteran's complaint of right knee pain during basic training in active service?

(b) Is it "at least likely as not (50 percent probability or greater)" that the Veteran's current right knee disability(s) had its onset or manifested within one year of the Veteran's discharge in March 1997?

(c) Whether the Veteran's documented in service injury and complaints of knee pain were early manifestations of the Veteran's current right knee disability(s)?

(d) The Veteran was diagnosed with right patellar bipartite patella in March 1997.  The examiner stated that this diagnosis is considered to be a congenital defect.

As such, the examiner is asked whether there is a superimposed injury or disease that is as likely as not (50 percent or greater probability) aggravates (that is, caused an increase in severity beyond the normal progress of the disease) the defect or the symptoms caused by the defect. 

In forming his or her opinion, the VA examiner is asked to explicitly consider in the rationale portion of the opinion, the Veteran's lay statements and all other relevant evidence regarding each disability, and comment specifically on whether the Veteran's statements and all other relevant evidence make sense from a medical point of view.  This includes the Veteran's account of experiencing chronic pain ever since basic training in active duty service.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.   

3. Thereafter, reajudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, the Veteran and his representative, should be furnished with a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



	(CONTINUED ON NEXT PAGE)







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


